Citation Nr: 1211246	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  06-32 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 10 percent disabling prior to October 13, 2011 and 30 percent disabling beginning on October 14, 2011.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a shell fragment wound (SFW) to the abdomen with status-post exploratory laparotomy.

3.  Entitlement to an increased initial rating for residuals of a SFW to left foot and ankle with status-post tendon repair, rated as 10 percent disabling prior to October 13, 2011 and 20 percent disabling on October 14, 2011.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1985 to July 1989, from March 1991 to June 1992 and from December 2003 to March 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision of the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted the Veteran's claims for service connection for SFW residuals to the abdomen and left foot/ankle, and assigned an initial noncompensable rating for each disability.  A September 2006 rating decision later assigned a 10 percent rating for each SFW disability, effective the date of claim.

The Veteran also appeals from a December 2007 rating decision that granted his claim for service connection for PTSD and assigned an initial rating of 10 percent.  

In addition, the Veteran appeals from an October 2011 rating decision issued by the Appeals Management Center (AMC) which, in pertinent part, assigned a 30 percent rating for his PTSD and assigned a 20 percent rating for his SFW wound to the left foot and ankle, both effective October 14, 2011.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
The Veteran testified before a Decision Review Officer (DRO) at a September 2008 hearing.  A hearing transcript has been associated with the claims file.  The instant matters were remanded by the Board in September 2010.

In addition, the Board notes that the Veteran's representative listed claims of entitlement to an increased initial rating for myosfascial low back pain and a hiatal hernia as pending appeals in its January 2010 Informal Hearing Presentation (IHP).  An October 2011 rating decision had granted service connection for these claims and assigned an initial rating for each disability; this action represented a total grant for the pending claims for service connection on appeal.  The content of the IHP does not indicate an objection to the assigned initial rating and does not satisfy the statutory requirements for a notice of disagreement (NOD).  See 38 U.S.C.A. § 7015; 38 C.F.R. § 20.302.  These claims are therefore not before the Board for its consideration.

The issues of entitlement to an increased initial rating for residuals of a SFW to the left foot/ankle is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, D.C.


FINDINGS OF FACT

1.  Prior to April 23, 2007, the Veteran's PTSD was manifested by irritability, increased vigilance and sleep difficulties, but there was no evidence of occupational impairment and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairments and mild memory loss.

2.  As of April 24, 2007, the Veteran's PTSD manifested by nightmares, sleep difficulties, depression and anxiety as well as subjective complaints of short-term memory impairment, but there was no evidence of occupational and social impairment with reduced reliability and productivity due to symptoms such as a flattened effect, circumstantial, circumlocutory or stereotyped speech, panic attacks, difficulty understanding complex commands, impairment in long term memory, impaired judgment, impaired abstract thinking, impaired impulse control, or difficulty in establishing and maintaining work or social relationships.

3.  The Veteran's abdominal SFW residuals manifested as an abdominal scar, multiple retained small pieces of shrapnel and subjective complaints of abdominal pain; there was no evidence of a muscle disability, loss of deep fascia, muscle substance or loss or normal firm resistance of muscles.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for PTSD prior to April 23, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, 9411 (2011).

2.  The criteria for an earlier assignment of an initial rating of 30 percent for PTSD (but no higher) beginning on April 24, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, 9411 (2011).

3.  The criteria for an initial rating of 10 percent for residuals of SFW to the abdomen with status-post exploratory laparotomy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.55, 4.56, 4.73, 5319 (2011), 7801-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The appeal with regard to the instant claim arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The CVAC has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of prejudice in this case with regard to the instant claim.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claims.  The evidence of record includes the service treatment records, VA treatment records, various private treatment records and the VA examination reports.  

The Veteran has not alleged that his PTSD or abdominal SFW residuals have worsened since his last VA examination.  Moreover, the VA examination report and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In a September 2010 remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain the Veteran's updated VA treatment records.  Updated VA treatment records are located in the claims file.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claims for increase.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

PTSD Claim

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, 10 percent rating is provided for occupational and social impairment due to mild transient symptoms, which decrease work efficiency only during periods of significant stress or symptoms are controlled by medication.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  I the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

A June 2005 VA psychology treatment note reflected the Veteran's reports of occasional nightmares about combat experiences, some feelings of discomfort and irritability in traffic and some instances of increased vigilant behaviors; he felt that these issues were not problematic and that he has had a positive general readjustment from service.  He reported feeling closer to his wife and children, that he was more likely to show his affection to them and that he was doing well at work.  Intrusive recollections of events in Iraq, except for occasional dreams, were denied.  He described his mood, appetite and energy levels as good and reported that he enjoyed his usual activities.  His sleep was generally good although he woke up during the night due to back pain.  Thoughts of harming himself or others were denied.  A GAF of 75 was assigned.

A December 2006 VA psychiatric examination reflected the Veteran's complaints of irritability, feeling "on edge," difficulties getting along with others, increased vigilance and tending to have negative feelings towards others.  He also experienced trouble falling asleep and occasional nightmares.  Suicidal ideations were denied.  He had been married since 1989 and reported that his marriage was "good."  He worked as a correctional officer and managed a small lawn care business on the side.  Mental status examination found him to be alert, oriented and in good contact with routine aspects of reality without signs or symptoms of psychosis.  His conversation was generally relevant, coherent, goal-directed and organized.  Affect was sluggish and slightly under-responsive but not blunted or flattened.  He did not appear to be manifestly anxious, agitated, hypomanic or seriously depressed.  Memory and intellect appeared to be intact and of above-average capacity without ongoing impairments in insight or judgment, save the possible exception of excessive use of alcohol.  Following this examination and a review of the Veteran's claims file, a diagnosis of mild intensity PTSD was made and a GAF of 65-70 was assigned.  The examiner noted that the Veteran's PTSD was mild to very occasionally moderate in severity as he had not missed any appreciable amount of work in the last year as a result of his condition.

An April 24, 2007 VA behavioral health consultation noted the Veteran's reports of a short temper, feeling angry, not "going out" with his wife anymore and being "short" with his children.  Sleep disturbances five nights a week, including interruptions of 20 to 30 times per night due to hearing noises and hypervigilance, as well as nightmares related to Iraq two to three times per week were reported.  Fairly low energy, anhedonia, short-term memory impairments, depression, reduced concentration, irritability and crying spells were also reported.  Other symptoms included feelings of panic, intrusive memories, an exaggerated startle response, hypervigilance, self-isolation and the avoidance of conversations, thoughts or feelings related to his trauma.  He reported agoraphobia since service.  Flashbacks, obsessions/compulsions, suicidal ideations, homicidal ideations or hallucinations were denied, although he reported occasionally smelling scents that reminded him of combat.  Mental status examination found him to be fully oriented to all spheres with speech that was normal, prosodic and relevant.  He presented as notably anxious during the interview but relaxed as the session progressed.  Mood was mildly dysthymic and affect was fairly restricted.  Judgment was intact and insight was good.  Examination was negative for a formal thought disorder, obsessions, compulsions or phobias.  Diagnostic impressions of chronic PTSD and moderate major depressive disorder (MDD) were made and a GAF of 65 was assigned.

An April 2007 VA psychological treatment note reflected the Veteran's reports of "feeling awful" that he was home while his friends had returned to Iraq and feeling guilty that two individuals in his unit had been wounded.  Current symptoms included irritability, anxiety, disrupted sleep, interpersonal problems and depression.  His sleep was greatly disrupted with hypervigilance.  Hallucinations, delusions, suicidal ideations and homicidal ideations were denied.  Mental status examination found his thought processes to be logical and relevant and his mood to be dysthymic.  Cognitive functioning was "with impairment" but the nature of this impairment was not specified.  Impulse control was fair and judgment and insight were improving.  The Veteran was willing to start medication to improve his condition and Prozac was prescribed.

An April 2007 VA psychiatric consultation reflected the Veteran's reports of short term memory problems at times, poor concentration at times and feeling depressed or sad at times.  The examiner noted that the Veteran's cognitive functioning was appropriate with general conversation, that he was fully oriented and that he had a pleasant affect.

During a September 2008 hearing, the Veteran testified that he was taking prescription medication for his PTSD and that he was not currently receiving counseling as his previous counselor had transferred.  His current symptoms included anxiety and feeling short-tempered with his wife and children.  The frequency of his nightmares had been reduced and his sleep had improved with the use of his prescription medication.

An October 14, 2011 PTSD Disability Benefits Questionnaire (DBQ) reflected the Veteran's reports of gradually deteriorating relationships with his wife and children and increased anger and irritability since his last VA examination.  His social activity continued to be negatively impacted by his PTSD symptomology.  His employment responsibilities had changed since the last VA examination, as he was now in a management position, and his job difficulties had lessened as a result of this change.  He also had stopped using his prescription medication due to its side-effects.  Current symptoms included recurrent and distressing recollections of the stressful event, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, efforts to avoid thoughts, feelings or conversations associated with the trauma, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect, a sense of foreshortened future, difficulty falling or staying asleep, irritability or outbursts of anger and difficulty concentrating.

The October 2011 VA examiner found that the Veteran's symptoms which applied to his diagnoses for VA purposes included hypervigilance, depression, anxiety, chronic sleep impairment, disturbances of motivation and mood.  The examiner noted that the Veteran's PTSD Checklist--Military Version (PCL-M) results were 54, which was just above the "cut-off" and indicative of a significant level of PTSD symptomatology.  A GAF of 60 was assigned following this examination and a review of the Veteran's claims file.  The examiner noted that there was occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, although functioning was generally satisfactorily with normal routine behavior, self-care and conversation.

The Board finds that prior to April 23, 2007, the Veteran's PTSD most closely approximated a 10 percent rating.  The Veteran did not manifest symptoms associated with a 30 percent rating under the general formula for rating mental disorders to warrant a higher rating.  The clinical evidence was negative for, and the Veteran has not alleged, depression, anxiety, suspiciousness, panic attacks or memory loss.  He maintained full-time employment and managed a small lawn care business on the side.  He reported that his adjustment from service to civilian life had been positive.  In addition, he reported that his marriage was "good" and that he felt close to his wife and children.  The assigned GAFs ranged from 65 to 70 for this appellate period, suggesting no more than mild impairment.  Carpenter, supra.  Accordingly, a rating in excess of 10 percent prior to April 23, 2007 is not warranted.  38 C.F.R. §§ 4.125, 4.130, 9411.

The clinical evidence suggests that the Veteran's PTSD worsened as of April 24, 2007.  The Veteran now reported depression, anhedonia, short-term memory impairments and sleep disturbances.  He also reported feelings of anger and more difficulties interacting with his wife and children.  Although he reported generalized feelings of panic, there were no reports of panic attacks.  Impulse control was found to be fair.  There is no indication that the Veteran had difficulty understanding complex commands as he maintained his employment and was promoted.  His speech was consistently noted to be of a normal.  Judgment and thinking were consistently noted to be intact, good or improving.  While the Veteran subjectively reported short-term memory problems, none were noted on examination.  Auditory and visual hallucinations were consistently denied and not shown in the clinical evidence, suggesting no deficiency in the area of abstract thinking.   Suicidal and homicidal ideations were denied.

Disturbances of mood were intermittently shown as the Veteran reported depression.  The Veteran maintained employment during this appellate period and reported that his employment situation had improved as he had been promoted to a management position in the October 2011 DBQ.  He maintained his relationship with his wife and children, although he reported that their interactions had deteriorated.  Although the Veteran has displayed such symptoms as disturbances of mood and motivation, his impairments overall most closely approximate a 30 percent rating beginning on April 24, 2007.   Therefore, an earlier date for the 30 percent rating is granted.  

The Veteran's assigned GAFs have ranged from 60 to 65 during this appellate period, suggesting no more than moderate impairment. The totality of the clinical evidence further suggests no more than moderate impairment.  Carpenter, supra.  There was no evidence of occupational and social impairment with reduced reliability and productivity due to symptoms such as a flattened effect, circumstantial, circumlocutory or stereotyped speech, panic attacks, difficulty understanding complex commands, impairment in long term memory, impaired judgment, impaired abstract thinking, impaired impulse control, or difficulty in establishing and maintaining work or social relationships.  Accordingly, a rating in excess of 30 percent as of April 24, 2007 is not warranted.  38 C.F.R. §§ 4.125, 4.130, 9411.

Abdominal SFW Residuals

The Veteran's abdominal SFW residuals have been evaluated under multiple diagnostic codes during the course of the appeal.  

For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions: 6 muscle groups for the shoulder girdle and arm (diagnostic codes 5301 through 5306); 3 muscle groups for the forearm and hand (diagnostic codes 5307 through 5309); 3 muscle groups for the foot and leg (diagnostic codes 5310 through 5312); 6 muscle groups for the pelvic girdle and thigh (diagnostic codes 5313 through 5318); and 5 muscle groups for the torso and neck (diagnostic codes 5319 through 5323).  38 C.F.R. § 4.55(b).

The criteria for determining how to classify a muscle injury are set forth in 38 C.F.R. § 4.56.  The criteria consist of the type of injury, the history and complaints, and the objective findings.  For VA purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).  

For a disability to Muscle Group XIX, which support and compress the abdominal wall and lower thorax, flexion and lateral motions of the spine and synergists in strong downward movements of the arm.  This muscle group includes the rectus abdominis, external oblique, internal oblique, transversalis and quadrates lumborum.  A moderate muscle disability warrants a 10 percent rating, a moderately severe muscle disability warrants a 30 percent rating and a severe muscle disability warrants a 50 percent rating.  38 C.F.R. § 4.73, 5319.

Moderate disability results from a through and through or deep penetrating wound without the explosive effect of high velocity missile and no residuals of debridement or prolonged infection.  Objective findings include relatively small or linear entrance and exit scars with signs of moderate deep facial or muscle substance loss or impaired muscle tonus.  A moderate disability will also be classified as such when there is a loss of power or lowered threshold of fatigue when compared to the non-injured side.  38 C.F.R. § 4.56(d)(2). 

A moderately severe disability of muscles involves a through-and-through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection or with sloughing of soft parts, intramuscular cicatrisation.  There must be evidence of a hospitalization for a prolonged period in service for treatment of a wound of severe grade.  The record must contain consistent complaints of cardinal symptoms of muscle wounds. Evidence of unemployability because of inability to keep up with work requirements, if present, must be considered.  The objective findings are entrance and, if present, exit scars that are relatively large and so situated as to indicate a track of a missile through important muscle groups.  There are indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side. The tests of strength and endurance of the muscle groups involved (compared with the sound side) give positive evidence of marked or moderately severe loss.  38 C.F.R. § 4.56(d)(3). 

A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).

The Veteran's abdominal SFW residuals have also been rated under the diagnostic code for scars.  Scars other than on the head, face or neck that are deep or that cause limited motion and encompass on area or areas exceeding 6 square inches (39 sq. cm.) warrant a 10 percent rating.  Such scars that encompass an area or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 percent rating and such scars that encompass an area or areas exceeding 72 square inches (465 sq. cm.) warrants a 30 percent rating.  Such scars or scars that encompass an area exceeding 144 square inches (929 sq. cm.) warrant a 40 percent rating.  38 C.F.R. § 4.118, 7801 (2008).

Scars other than on the head, face or neck that are superficial and do not cause limited motion and encompass an area of 144 square inches or greater warrant a 10 percent rating.  38 C.F.R. § 4.118, 7802 (2008).  Superficial, unstable scars warrant a 10 percent rating.  38 C.F.R. § 4.118 7803 (2008).  Superficial scars that are painful on examination warrant a 10 percent rating.  38 C.F.R. § 4.118, 7804 (2008).  Other types of scars are to be rated based on limitation of motion of the affected part.  38 C.F.R. § 4.118, 7805 (2008).

An unstable scar is one where, for any reason, there is a frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, 7803, Note 1 (2008).  A superficial scar is one that is not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, 7803, Note 2 (2008).

The regulations pertaining to rating skin disabilities were revised effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  As the Veteran's claim was received prior to that date, these revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008); 73 Fed. Reg. 54,708 (Jan. 20, 2012).

Service treatment records indicate that the Veteran sustained multiple shrapnel wounds, including to his torso, in June 2004.  He was subsequently diagnosed with a complicated anterior open wound of the abdominal wall and underwent an exploratory celiotomy to repair the injury.  In August 2004, he was returned to duty.

An April 2005 VA general medicine examination noted that the Veteran underwent abdominal surgery for the removal of shrapnel from a mortar attack during service and there was no damage to the internal organs.  Current symptoms included intermittent upper abdominal pain, which had occurred six to eight times in total, since September 2004.  Physical examination found a 14 cm long abdominal surgical scar located 0.5 cm below the umbilicus so it extended above and below the umbilicus.  This scar was 0.5 wide and red in color.  There were several tiny four mm and five mm individual shrapnel scars on the anterior chest and abdominal wall.  A diagnosis of multiple retained small pieces of shrapnel was made.

During the September 2008 hearing, the Veteran testified that he was flown to Walter Reed Hospital after he was wounded in the June 2004 mortar attack.  He was hospitalized for a month and a half and subsequently received outpatient rehabilitation for about seven months.

An October 2010 VA scars examination reflected the Veteran's reports of a surgical scar located on his abdomen.  This scar was incurred from exploratory surgery after his June 2004 shrapnel injury.  He described this scar as having a slight bulging in the upper mid-portion for the last four to five months but was otherwise nontender and nonpainful.  Physical examination found the linear scar to be 15 cm long and one cm wide, at maximum, and that encompassed an area of less than six square inches.  There was no sign of skin breakdown and it was superficial without inflammation, edema, keloid formation or other disabling effects.  The examiner noted that the scar was painful on examination and that there was a very subtle bulge located about three to four cm down from the top of the scar that was one to two cm long as compared to the remainder of the scar and which did not change with valsalva.  The examiner noted that while the Veteran's claims file was not available at the time of the examination, it was received several days later and thoroughly reviewed.

The Board finds that the Veteran's abdominal SFW residuals most closely approximated a 10 percent rating and did not manifest symptoms which would warrant a higher rating.  The abdominal scar was noted to encompass an area of less than six square inches, which precludes a higher rating under the criteria for scars.  A rating of a moderately severe muscle disability is also not warranted in this case.  Service treatment records document multiple SFW to the abdomen and subsequent debridement but were negative for prolonged infection, the sloughing of soft parts or intermusclar scarring.  He was hospitalized for a relatively long period of time following this mortar attack for both the instant wound as well as wounds to his left foot and ankle.  Muscle impairments, including the loss of deep fascia, loss of muscle substance or loss of firm resistance in the abdomen were not found on examination.  Accordingly, a rating in excess of 10 percent is not warranted.  38 C.F.R. §§ 4.55, 4.56, 4.73, 4.118, 5319, 7801-7805.

Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Veteran's PTSD manifested as irritability, increased vigilance and sleep difficulties prior to April 23, 2007 and as nightmares, sleep difficulties depression, anxiety and short-term memory impairment as of April 24, 2007.  His abdominal SFW residuals manifested as an abdominal scar, multiple retained small pieces of shrapnel and subjective complaints of abdominal pain.  These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  Marked interference with employment was not shown in the evidence and not alleged by the Veteran.  Consideration of an extra-schedular rating is therefore not warranted.

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

The Veteran has maintained full-time employment as a corrections officer during the course of this appeal and there is no other evidence showing unemployability. Further consideration of TDIU is not warranted as the Veteran is currently employed.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability). 


ORDER

Entitlement to an initial rating in excess of 10 percent prior to April 23, 2007 for PTSD is denied.

Entitlement to an initial rating in excess of 30 percent beginning on April 24, 2007 for PTSD is granted, subject to the laws and conditions governing monetary awards.

Entitlement to a rating in excess of 10 percent for residuals of a SFW to the abdomen with status-post exploratory laparotomy is denied.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2; see 38 C.F.R. § 19.9.  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The October 2010 VA examiner found that the Veteran's left ankle was "normal" without limitation of motion, pain or tenderness.  However, this examination but did not address whether the Veteran had suffered a muscle injury in his left ankle or the signs and symptoms of a muscle disability as detailed in 38 C.F.R. § 4.56(c).  Such findings are particularly pertinent for rating the instant claim as the Veteran had suffered a deep penetrating wound by a high velocity missile of small size during service and was hospitalized for several weeks after the injury.  A May 2005 VA X-ray also suggests that there were multiple small metallic fragments in the left lower leg.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford him a VA examination to determine the nature of his service connected residuals of a SFW to the left foot and ankle with status-post tendon repair.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following question:

With respect to any muscle manifestations of the Veteran's service connected shell fragment wound residuals, the examiner should describe in detail all current manifestations of this disability to include any impairment to Muscle Group XI or any other affected muscle group.  These manifestations should include the loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination or uncertainty of movement.  The examiner should also indicate whether the residuals to Muscle Group XI or other muscle group are best characterized as mild, moderate, moderately-severe or severe.  The examiner should describe in detail the rationale for the assigned degree of severity.

2.  The RO/AMC should review the examination report(s) to ensure that it (they) contain all information and opinions requested in this remand.

3.  Following completion of the above and any additional development deemed warranted, the issues on appeal should again be re-adjudicated; and if not fully granted, the Veteran and his representative should be furnished a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims which are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


